                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
__________________________________________________________________

LATOYA A.1,
                                                           Plaintiff,
              v.                                                          5:19-CV-580 (ATB)

COMMISSIONER OF SOCIAL SECURITY,
                                         Defendant.
__________________________________________________________________

LATOYA A., Plaintiff pro se
SEAN SANTEN, Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge


                       MEMORANDUM-DECISION and ORDER

       This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1 and the consent of the parties. (Dkt. Nos. 4, 5). Presently before the

court is the defendant’s motion to dismiss, based on the expiration of the statute of

limitations.2 (Dkt. No. 10). Plaintiff has filed a letter-response in opposition to the

defendant’s motion. (Dkt. No. 12).


       1
          In accordance with recent guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern
District of New York in June 2018 in order to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify the plaintiff using only her
first name and last initial.
       2
          Defendant has filed a memorandum of law, together with exhibits in support of the motion to
dismiss. (Dkt. Nos. 10-1, 10-2). The exhibits include some of the previous administrative documents
relative to this court action. (Dkt. No. 10-2).
I.     PROCEDURAL HISTORY3

       On June 26, 2018, an Administrative Law Judge denied plaintiff’s applications

for Disability Insurance Benefits (“DIB”) and Supplemental Insurance Income (“SSI”).

(Sampson Decl. ¶ 3(a) & Ex. 1). On March 8, 2019, the Appeals Council denied

plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. (Sampson Decl. ¶ 3(a) & Ex. 2). The Appeals Council decision was

mailed the same day that it was issued, and it was sent to the address that plaintiff

provided to the agency.4 (Id.) The Appeals Council notice specifically informed

plaintiff of the sixty (60) day deadline for filing a federal court action in order to

challenge the final decision of the Commissioner under 42 U.S.C. § 405(g). (Id. Ex. 2 at

2). The notice further stated that the agency “assumed” that the plaintiff received the

letter five days after the date on the front of the notice, unless plaintiff showed the


       3
          The statute of limitations defense may be asserted in a motion to dismiss under Fed. R. Civ. P.
12(b)(6). See Borrero v. Colvin, No. 14-CV-5304, 2015 WL 1262276, at *3 (S.D.N.Y. Mar. 19, 2015)
(citation omitted). Defendant has also asserted Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 56 as
procedural bases for the motion. However, the appropriate basis is a motion pursuant to Fed. R. Civ. P.
12(b)(6) because the statute of limitations in a Social Security action is not “jurisdictional.” See Goff v.
Apfel, No. 99-CV-8062, 2004 WL 1243148, at *5 (E.D.N.Y. Mar. 30, 2004). When considering
motions to dismiss, the court “construes the complaint liberally, ‘accepting all factual allegations in the
complaint . . . and drawing all reasonable inferences in the plaintiff's favor.’” Bender v. Astrue, No. 09
Cv. 5738, 2010 WL 3394264, at *4 (E.D.N.Y. Aug. 23, 2010) (quoting Chambers v. Time Warner,
Inc., 282 F.3d 147, 152 (2d Cir. 2002)). The Court will consider those documents submitted by the
parties which are matters of public record or which are deemed included in the complaint. See Bender,
2010 WL 3394264, at *3, n. 1 (citing Pani, M.D. v. Empire Blue Cross Blue Shield, 152 F.3d 67, 75
(2d Cir.1998)). Because this is a “pre-answer” motion to dismiss, there is no administrative transcript
containing the documents related to the procedural history in this case. However, defendant has
submitted the July 5, 2019 declaration of Michael Sampson, Chief of Court Case Preparation and
Review Branch III of the Office of Appellate Operations, Office of Hearings Operations, Social
Security Administration. (“Sampson Decl.”) (Dkt. No. 10-2 at 1-4). The court may consider such
documents under any of the aforementioned bases for defendant’s motion.
       4
           It is the same address that plaintiff provided to the court.

                                                       2
Commissioner otherwise. (Id.) Plaintiff filed this federal court action on May 15, 2019.

(Dkt. No. 1).

I.    Timeliness of Filing

      A.     Legal Standards

      Section 405(g) of the Social Security Act permits a claimant who has been denied

benefits to obtain judicial review of the Commissioner’s denial by bringing a civil

action in the judicial district of the claimant’s residence within 60 days of the mailing

of the Notice of Decision. 42 U.S.C. § 405(g). The regulations provide that the sixty-

day period begins to run upon the claimant’s receipt of the notice, which is presumed to

be five days after the date listed on the Appeal Council notice. 20 C.F.R. § 422.210(c).

See Matsibekker v. Heckler, 738 F.2d 79, 81 (2d Cir. 1984). The sixty-day limitations

period must be strictly construed because it is a condition to the government’s waiver

of sovereign immunity. See Bowen v. City of New York, 476 U.S. 467, 479 (1986).

Generally, failure to timely file, even where the delay is minor, will require dismissal of

the complaint. Johnson v. Astrue, No. 12-CV-2736, 2014 WL 2624904, at *2 (E.D.N.Y.

June 12, 2014) (citing Plaintiff v. Commissioner of Soc. Sec., 519 F. Supp. 2d 448, 448

(S.D.N.Y. 2007); Davila v. Barnhart, 225 F. Supp. 2d 337, 340 (S.D.N.Y. 2002)).

      Notwithstanding the strict application of the statute of limitations, a filing may be

deemed timely under the doctrine of equitable tolling “where a litigant can show that

‘[s]he has been pursuing [her] rights diligently; and that ‘some extraordinary

circumstance stood in [her] way.’” Reape v. Colvin, No. 1:12-CV-1426, 2015 WL

275865, at *3 (N.D.N.Y. Jan. 22, 2015) (quoting Torres v. Barnhart, 417 F.3d 276, 279


                                             3
(2d Cir. 2005) (internal quotation omitted)). It is the plaintiff’s burden to show that

equitable tolling is justified. Id. (citing Liranzo v.. Astrue, No. 07–CV–5074, 2010 WL

626791, at *3 (E.D.N.Y. Feb. 23, 2010), aff’d, 411 F. App’x 390 (2d. Cir. 2011)). See

also Guobadia v. Irowa, 103 F. Supp. 3d 325, 341 (E.D.N.Y. 2015) (quoting Boos v.

Runyon, 201 F.3d 178, 185 (2d Cir. 2000)). The application of this doctrine is

appropriate only in “rare and exceptional circumstances in which a party is prevented in

some extraordinary way from exercising [her] rights.” Zerilli–Edelglass v. N.Y. Transit

Auth., 333 F.3d 74, 80 (2d Cir. 2003) (internal citations and quotations omitted). While

“equitable tolling is generally warranted only in rare and exceptional circumstances, it

is not infrequently appropriate in cases involving social security benefits because

Congress intended to be unusually protective of claimants in this area.” Liranzo, 2010

WL 626791, at *3 (citations omitted).

      However, the plaintiff must “‘demonstrate a causal relationship between the

extraordinary circumstances on which the claim for equitable tolling rests and the

lateness of [her] filing.’” McPherson v. Comm’r of Soc. Sec., No. 17-CV-3250, 2019

WL 2477795, at *3 (E.D.N.Y. June 12, 2019) (quoting Jenkins v. Greene, 630 F.3d

298, 303 (2d Cir. 2010) (quoting Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir.

2000)). Circumstances justifying equitable tolling include where the plaintiff “‘(i) was

unaware that there had been a violation giving rise to a claim, (ii) rebutted the

presumption that notice of the Appeals Council denial was received within five days,

(iii) received conflicting information about the filing deadline, or (iv) was unable to

comprehend the appeal process because of an impediment.’” Id. (quoting Cole-Hill, 110


                                             4
F. Supp. 3d at 485 (quoting Sindrewicz v. Chater, No. 96-CV-139, 1997 WL 166564, at

*2 (W.D.N.Y. Jan. 30, 1997) (collecting cases)).

      B.        Application

      As stated above, the Appeals Council notice to plaintiff was dated March 8,

2019, and plaintiff was presumed to have received the notice five days later on March

13, 2019. 20 C.F.R. § 422.210(c). Sixty days would have expired on Sunday, March

12, 2019. However, because the last day of the period was a Sunday, plaintiff would

have had until Monday March 13, 2019 to file her federal court action. (Sampson Decl.

¶ 3(a)) (citing HALLEX 1-4, 1-2). Plaintiff filed this action May 15, 2015 by bringing

her complaint to the Clerk’s Office for filing.5 (Dkt. No. 1). Thus, the complaint was

clearly filed two days late.

      Plaintiff was given the opportunity to respond to defendant’s motion, but

plaintiff’s letter-response did not address the timeliness issue, nor any justification for

equitable tolling. Instead, the letter simply asked the court to review the

Commissioner’s decision and grant her benefits. (Dkt. No. 12). The court notes, as did

defendant, that plaintiff has another action pending in the Northern District of New

York which is also the subject of a motion to dismiss on timeliness grounds. See Latoya

A. o/b/o N.C. v. Comm’r of Soc. Sec., 5:19-CV-581 (DJS) (Dkt. No. 10). In 19-CV-581,

plaintiff brought the federal action on behalf of one of her her minor children.

Defendant has also made a motion to dismiss on timeliness grounds in 19-CV-581.

Plaintiff was given the opportunity to respond, but plaintiff’s opposition letter in 19-


      5
          The complaint is dated May 15, 2019. (Dkt. No. 1 at 1).

                                                   5
CV-581 also failed to address the statute of limitations issue in any way. In order to

protect the minor child,6 Magistrate Judge Daniel Stewart appointed counsel in 19-CV-

581, and the defendant’s motion to dismiss is pending, awaiting pro bono counsel’s

response. (Dkt. Nos. 13, 16, 17 in 19-CV-581).

       In this case, it appears clear that plaintiff’s federal complaint was not filed within

the 60-day time limit. Plaintiff is representing herself, not her minor child. Although

the court has sympathy for plaintiff’s situation, her pro se status alone may not be the

basis for equitable tolling. See Hans v. Comm’r of Soc. Sec., No. 16-CV-270, 2019 WL

1099951, at *2 (E.D.N.Y. Feb. 28, 2019) (dismissing pro se complaint, filed seven days

late); Smith v. Comm’r of Soc. Sec., No. 08-CV-1547, 2010 WL 5441669, at *1

(E.D.N.Y. Dec. 23, 2010) (dismissing pro se Social Security complaint filed four days

late); Sindrewicz v. Chater, No. 96-CV-139A, 1997 WL 166564, *2 (W.D.N.Y. Jan.

30, 1997) (same - complaint filed four days late); Monje v. Shalala, No. 93 Civ. 4707,

1995 WL 540028, at *3 (S.D.N.Y. Sept. 4, 1995) (dismissing pro se Social Security

complaint filed six days late), aff’d, 112 F.3d 504 (2d Cir. 1996) (table).

       In this case, none of the factors justifying equitable tolling, appear to exist in

plaintiff’s case. Plaintiff was well-aware of the deadline, and there is no issue of mail

delay because it appears that she brought the complaint to the Clerk’s Office to file,

evidenced by the fact that the complaint is dated the same day that it was filed. The

       6
          Generally, non-attorney parents may not proceed pro se on behalf of their minor children.
Wenger v. Canastota Central Sch. Dist., 181 F.3d 84 (2d Cir. 1999). However, Social Security
disability cases are an exception to this rule. Maldonado v. Apfel, 276 F.3d 103, 106 (2d Cir. 2002).
However, the court in Maldonado found that if the issues were sufficiently complex that a non-attorney
parent could not proceed without compromising the rights of the child, the court may appoint counsel
after analyzing the appropriate factors. Id. at 107-108.

                                                  6
notice plaintiff received from the Appeals Council specifically stated that plaintiff

could request an extension of time to file her federal action. (Sampson Decl. Ex. 1 at 2-

3). A review of plaintiff’s complaint shows that she is able to understand and make

coherent arguments on her own behalf. She is very clear in her complaint about why

the ALJ’s decision was incorrect. There appears to have been no impediment

preventing plaintiff from filing this action. Thus, even though the plaintiff was only

two days late in filing her federal action in this case, there is no basis for this court to

grant equitable tolling of the sixty-day time limit. Therefore, the court is constrained to

dismiss this action.

      WHEREFORE, based on the findings above, it is

      ORDERED, that defendant’s motion to dismiss (Dkt. No. 10) is GRANTED,

and the plaintiff’s complaint is DISMISSED, and it is

      ORDERED, that the Clerk enter judgment in favor of DEFENDANT.

Dated: December 5, 2019




                                               7
